   Case 1:19-cv-00204-SPB-RAL Document 49 Filed 05/31/21 Page 1 of 2




IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICHAEL A. BAILEY,                                     )
               Petitioner,                             )         C.A. No. 19-204 Erie
                                                       )
                  v.                                   )         District Judge Susan Paradise Baxter
                                                       )         Magistrate Judge Richard A. Lanzillo
COMMONWEALTH OF PA, et al.,                            )
            Respondents.                               )



                                          MEMORANDUM ORDER

         This pro se action for habeas corpus relief was originally filed on July 16, 2019, by

Petitioner Michael A. Bailey, an inmate formerly incarcerated at the State Correctional

Institution at Houtzdale, Pennsylvania (“SCI-Houtzdale”).1 In his habeas petition, Petitioner

seeks relief under 28 U.S.C. § 2254, raising four grounds for relief: (1) a Fourth Amendment

claim challenging the probable cause for his arrest; (2) a Fifth Amendment claim raising due

process and Brady violations; (3) Sixth Amendment claims asserting that the public defender

failed to challenge perjured testimony, and that Petitioner’s rights to a speedy trial and under the

Confrontation Clause were violated; and (4) Eighth and Fourteenth Amendment claims of cruel

and unusual punishment and equal protection violations. The petition was referred to United

States Magistrate Judge Richard A. Lanzillo, for report and recommendation in accordance with

the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local Rules

for Magistrate Judges.

         On May 3, 2021, Magistrate Judge Lanzillo issued a Report and Recommendation

(“R&R”) recommending that the petition be dismissed, with prejudice, because Petitioner failed



         1
Petitioner is presently incarcerated at the State Correctional Institution at Albion, Pennsylvania.

                                                           1
      Case 1:19-cv-00204-SPB-RAL Document 49 Filed 05/31/21 Page 2 of 2




to sufficiently raise his habeas claims in his appeal before the Pennsylvania Superior Court and,

thus, is barred from seeking habeas review based on the doctrine of procedural default [ECF No.

45]. Timely objections to the R&R were filed by Petitioner on May 21, 2021; however, they fail

to raise any cognizable grounds upon which to overturn Judge Lanzillo’s recommendation.

         Thus, after de novo review of the petition and documents in the case, together with the

report and recommendation, the following order is entered:

         AND NOW, this 28th day of May, 2021,

         IT IS HEREBY ORDERED that the within petition for a writ of habeas corpus is

DISMISSED, with prejudice, and that a Certificate of Appealability is DENIED. The report and

recommendation of Magistrate Judge Lanzillo, dated May 3, 2021 [ECF No. 45], is adopted as

the opinion of this Court. As there are no further matters pending before the Court relative to the

instant petition, the Clerk is directed to mark this case “CLOSED.”



                                              _____________________________
                                              SUSAN PARADISE BAXTER
                                              United States District Judge


cc:      The Honorable Richard A. Lanzillo
         United States Magistrate Judge

         All parties of record




                                                 2
